DETAILED ACTION   
Claim Objections
1.	Claims 5 - 7, 12 - 14 are objected to because of the following informalities:
          In claim 5, line 1, “claim 1” should be changed to “claim 4” because the first and second hard masks are previously mentioned in claim 4 not in claim 1.
In claim 6, lines 3, 4, “the p-type device regions” should be changed to “the p-type device region”	 because it lacks of antecedent basis.
In claim 7, line 2, “the p-type device regions to the n-type device regions” should be changed to “the p-type device region to the n-type device region”	 because it lacks of antecedent basis.
In claim 10, line 1, “the top surface” should be changed to “a top surface”	
because it lacks of antecedent basis.
In claim 12, lines 3, 4, “the p-type device regions” should be changed to “the p-type device region”	 because it lacks of antecedent basis.
In claim 13, line 2, “the p-type device regions to the n-type device regions” should be changed to “the p-type device region to the n-type device region”	 because it lacks of antecedent basis.
In claim 14, lines 3, 4, “the p-type device regions” should be changed to “the p-type device region”	 because it lacks of antecedent basis.

Appropriate correction is required.



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 2, 6, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et al. (10490559).
With regard to claim 1, Ando et al. disclose a semiconductor device (for example, see fig. 13), comprising:
a plurality of first semiconductor nanosheets (114D, 116D, 118D) spaced apart from each other and disposed in a p-type device region (770);
a plurality of second semiconductor nanosheets (114C, 116C, 118C) spaced apart from each other and disposed in an n-type device region (760);
an isolation structure (702) formed at a boundary (referred to as “A” by examiner’s annotation shown in fig. 13 below) between the p-type and n-type device regions (770, 760);
a gate dielectric layer (772, 762) surrounding each of the first semiconductor nanosheets (114D, 116D, 118D) and each of the second semiconductor nanosheets (114C, 116C, 118C) and on the isolation structure (702);
a p-type work function layer (pFET WFM layer 874 comprising as a p-type work function layer forming in the p-type region 770) surrounding each of the first semiconductor nanosheets (114D, 116D, 118D); and

an n-type work function layer (nFET WFM 1302 comprising as a n-type work function layer forming in the n-type region 760) surrounding each of the second semiconductor nanosheets (114C, 116C, 118C), over the isolation structure (702) and on the p-type work function layer (874), wherein the p-type work function layer (874) has an edge (referred to as “874A” by examiner’s annotation shown in fig. 13 below) located between the first semiconductor nanosheets (114D, 116D, 118D) and the isolation structure (702).

    PNG
    media_image1.png
    527
    777
    media_image1.png
    Greyscale



With regard to claim 2, Ando et al. disclose there is a first distance between a center line (referred to as “CL” by examiner’s annotation shown in fig. 13 below) of the first semiconductor nanosheets (114D, 116D, 118D) and the boundary (A), and there is a second distance between the edge (874A) of the p-type work function layer (874) and the boundary (A), and the second distance is greater than 0 nm and shorter than the first distance. (as shown in fig. 13 below).

    PNG
    media_image2.png
    541
    791
    media_image2.png
    Greyscale




With regard to claim 6, Ando et al. disclose a n-type work function layer (1302) formed on the p-type work function layer (874), an interface (an interface layer 902 functioning as an interface) between the n-type work function layer (1302) and the p-type work function layer (874) is at the p-type device region (770).
With regard to claim 7, Ando et al. disclose the n-type work function layer (1302) extends from the p-type device region (770) to the n-type device region (760).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (10490559) in view of Reznicek et al. (10546925).
With regard to claim 3, Ando et al. do not clearly disclose a metal gate fill material on the n-type work function layer in the p-type and n-type device regions (nFET and pFET regions) and over the isolation structure; first source and drain structures disposed on opposite sides of the first semiconductor nanosheets; and second source and drain structures disposed on opposite sides of the second semiconductor nanosheets, wherein the isolation structure is disposed between the first source and drain structures and the second source and drain structures.
However, Reznicek et al. disclose a metal gate fill material (34) on the n-type work function layer (32) in the p-type and n-type device regions and over the isolation structure (24); first source and drain structures (referred to as “S1/D1” by examiner’s annotation shown in fig. 14 below) disposed on opposite sides of the first semiconductor nanosheets (14P); and second source and drain structures (referred to as “S2/D2” by examiner’s annotation shown in fig. 14 below) disposed on opposite sides of the second semiconductor nanosheets (14P), wherein the isolation structure (24) is disposed between the first source and drain structures (S1/D1) and the second source and drain structures (S2/D2). (for example, see fig. 14).

    PNG
    media_image3.png
    666
    867
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ando et al.’s device to have a metal gate fill material on the n-type work function layer in the p-type and n-type device regions and over the isolation structure; first source and drain structures disposed on opposite sides of the first semiconductor nanosheets; and second source and drain structures disposed on opposite sides of the second semiconductor nanosheets, wherein the isolation structure is disposed between the first source and drain structures and the second source and drain structures as taught by Reznicek et al. in order to reduce short-channel effects for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (10490559) in view of Loubet et al. (10741660).
With regard to claim 4, Ando et al. do not clearly disclose a first hard mask disposed over the first semiconductor nanosheets; and a second hard mask disposed over the second semiconductor nanosheets, wherein the gate dielectric layer and the p-type work function layer surround the first hard mask, and the gate dielectric layer and the n-type work function layer surround the second hard mask.
However, Loubet et al. disclose a first hard mask (referred to as “30A” by examiner’s annotation shown in fig. 7 below; wherein the hard mask portion 30A made from the hard mark layer 30) disposed over the first semiconductor nanosheets (5b); and a second hard mask (referred to as “30B” by examiner’s annotation shown in fig. 7 below; wherein the hard mask portion 30B made from the hard mark layer 30) disposed over the second semiconductor nanosheets (5a), wherein the gate dielectric layer (35) and the p-type work function layer (a work function layer 40a including the p-type work function layer 40a1 as shown in fig. 7 below; for example, see column 9, lines 55 - 57) surround the first hard mask (30A), and the gate dielectric layer (35) and the n-type work function layer (a work function layer 40a including the n-type work function layer 40a2 as shown in fig. 7 below; for example, see column 9, lines 55 - 57) surround the second hard mask (30B).

    PNG
    media_image4.png
    582
    921
    media_image4.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ando et al.’s device to have a first hard mask disposed over the first semiconductor nanosheets; and a second hard mask disposed over the second semiconductor nanosheets, wherein the gate dielectric layer and the p-type work function layer surround the first hard mask, and the gate dielectric layer and the n-type work function layer surround the second hard mask as taught by Loubet et al. in order to improve control of channel current flow and reduce short-channel effects for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 5, Loubet et al. disclose the isolation structure (2) has a top surface (an upper surface) that is lower than top surfaces of the first and second hard masks (30A, 30B).

With regard to claim 8, Ando et al. disclose a semiconductor device (for example, see fig. 13), comprising:
a plurality of first semiconductor nanosheets (114D, 116D, 118D) spaced apart from each other and disposed in a p-type device region (770);
a plurality of second semiconductor nanosheets (114C, 116C, 118C) spaced apart from each other and disposed in an n-type device region (760);
an isolation structure (702) formed at a boundary (referred to as “A” by examiner’s annotation shown in fig. 13 below) between the p-type and n-type device regions (770, 760);

    PNG
    media_image2.png
    541
    791
    media_image2.png
    Greyscale


Ando et al. do not clearly disclose a first hard mask disposed over the first semiconductor nanosheets; and a second hard mask disposed over the second semiconductor nanosheets, a p-type work function layer surrounding each of the first semiconductor nanosheets and the first hard mask layer.
However, Loubet et al. disclose a first hard mask (referred to as “30A” by examiner’s annotation shown in fig. 7 below; wherein the hard mask portion 30A made from the hard mark layer 30) disposed over the first semiconductor nanosheets (5b); and a second hard mask (referred to as “30B” by examiner’s annotation shown in fig. 7 below; wherein the hard mask portion 30B made from the hard mark layer 30) disposed over the second semiconductor nanosheets (5a); a p-type work function layer (a work function layer 40a including the p-type work function layer 40a1 as shown in fig. 7 below; for example, see column 9, lines 55 - 57) surrounding each of the first semiconductor nanosheets (5b) and the first hard mask layer (30A).


    PNG
    media_image4.png
    582
    921
    media_image4.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ando et al.’s device to have a first hard mask disposed over the first semiconductor nanosheets; and a second hard mask disposed over the second semiconductor nanosheets, a p-type work function layer surrounding each of the first semiconductor nanosheets and the first hard mask layer as taught by Loubet et al. in order to improve control of channel current flow and reduce short-channel effects for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.


With regard to claim 9, Ando et al. disclose the p-type work function layer (874) does not surround the second semiconductor nanosheets (114C, 116C, 118C).
With regard to claim 11, Ando et al. disclose the p-type work function layer (874) has an edge (referred to as “874A” by examiner’s annotation shown in fig. 13 above) located between the first semiconductor nanosheets (114D, 116D, 118D) and the isolation structure (702)
With regard to claim 12, Ando et al. disclose a n-type work function layer (1302) formed on the p-type work function layer (874), an interface (an interface layer 902 functioning as an interface) between the n-type work function layer (1302) and the p-type work function layer (874) is at the p-type device region (770).
With regard to claim 13, Ando et al. disclose the n-type work function layer (1302) extends from the p-type device region (770) to the n-type device region (760).
With regard to claim 14, Ando et al. disclose a gate dielectric layer surrounding each of the first semiconductor nanosheets; and the p-type work function layer formed on the gate dielectric layer, wherein an interface between the gate dielectric layer and the p-type work function layer is at the P-type device regions.

    PNG
    media_image2.png
    541
    791
    media_image2.png
    Greyscale

With regard to claim 15, Ando et al. disclose a topmost surface of the p- type work function layer (874) is higher than a topmost nanosheet (118C) of the second semiconductor nanosheets (114C, 116C, 118C).

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (10490559) in view of Loubet et al. (10741660) and further in view of Xie et al. (11201152).
With regard to claim 10, Loubet et al. disclose a top surface of the isolation structure (2) is lower than a top surface of the first hard mask layer (30A), but Ando et al. and Loubet et al. are silent to disclose the top surface of the isolation structure is higher than a bottommost nanosheet of the first semiconductor nanosheets.
However, Xie et al. disclose the top surface of the isolation structure (1038) is higher than a bottommost nanosheet (211a) of the first semiconductor nanosheets (211a, 211b). (for example, see fig. 20).

    PNG
    media_image5.png
    562
    571
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ando et al. and Loubet et al.’s device to have the top surface of the isolation structure is higher than a bottommost nanosheet of the first semiconductor nanosheets as taught by Xie et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
9.	Claims 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (10490559) in view of Xie et al. (11201152).
With regard to claim 16, Ando et al. disclose a semiconductor device (for example, see fig. 13), comprising:
a plurality of first semiconductor nanosheets (114D, 116D, 118D) spaced apart from each other and disposed in a p-type device region (770);
a plurality of second semiconductor nanosheets (114C, 116C, 118C) spaced apart from each other and disposed in an n-type device region (760);
an isolation structure (702) formed at a boundary (referred to as “A” by examiner’s annotation shown in fig. 13 below) between the p-type and n-type device regions (770, 760);
a p-type work function layer (pFET WFM layer 874 comprising as a p-type work function layer forming in the p-type region 770) surrounding each of the first semiconductor nanosheets (114D, 116D, 118D); and
an n-type work function layer (nFET WFM 1302 comprising as a n-type work function layer forming in the n-type region 760) surrounding each of the second semiconductor nanosheets (114C, 116C, 118C), wherein a topmost surface of the p-type work function layer (874) is higher than a top surface of the isolation structure (702).

    PNG
    media_image1.png
    527
    777
    media_image1.png
    Greyscale


Ando et al. are silent to disclose the isolation structure extends above a bottommost nanosheet of the first semiconductor nanosheets.
However, Xie et al. disclose the isolation structure (1038) extends above a bottommost nanosheet (211a) of the first semiconductor nanosheets (211a, 211b). (for example, see fig. 20). 

    PNG
    media_image5.png
    562
    571
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ando et al.’s device to have the isolation structure extends above a bottommost nanosheet of the first semiconductor nanosheets as taught by Xie et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 17, Ando et al. disclose a topmost surface of the p- type work function layer (874) is higher than a topmost nanosheet (118C) of the second semiconductor nanosheets (114C, 116C, 118C).

With regard to claim 18, Ando et al. disclose the p-type work function layer  (874) is not formed at the n-type device region (760).

10.	Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (10490559) in view of Xie et al. (11201152) and further in view of Loubet et al. (10741660).
With regard to claims 19, 20, Ando et al. do not clearly disclose a first hard mask disposed over the first semiconductor nanosheets; and the p-type work function layer surround the first hard mask, and a top surface of the first hard mask layer is higher than the top surface of the isolation structure.
However, Loubet et al. disclose a first hard mask (referred to as “30A” by examiner’s annotation shown in fig. 7 below; wherein the hard mask portion 30A made from the hard mark layer 30) disposed over the first semiconductor nanosheets (5b); and the p-type work function layer (a work function layer 40a including the p-type work function layer 40a1 as shown in fig. 7 below; for example, see column 9, lines 55 - 57) surround the first hard mask (30A), and a top surface of the first hard mask layer (30A) is higher than the top surface of the isolation structure (2).

    PNG
    media_image4.png
    582
    921
    media_image4.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ando et al. and Xie et al.’s device to have disclose a first hard mask disposed over the first semiconductor nanosheets; and the p-type work function layer surround the first hard mask, and a top surface of the first hard mask layer is higher than the top surface of the isolation structure as taught by Loubet et al. in order to improve control of channel current flow and reduce short-channel effects for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826